Case 9:19-bk-11573-MB          Doc 950 Filed 04/20/20 Entered 04/20/20 14:06:10                   Desc
                                Main Document     Page 1 of 2



 1

 2
                                                                        FILED & ENTERED
 3

 4                                                                           APR 20 2020

 5                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY handy      DEPUTY CLERK
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10                                         NORTHERN DIVISION

11
     In re:                                                Case No.: 9:19-bk-11573-MB
12

13 HVI CAT CANYON, INC.,                                   Chapter 11

14                         Debtor.                         ORDER SETTING BRIEFING
                                                           SCHEDULE ON MOTION TO
15                                                         RECONSIDER [CASE DKT. 900] FILED
                                                           BY GRL, LLC
16

17

18
19            On March 23, 2020, the Court entered its Order Denying Motion for Relief from the
20 Automatic Stay Under 11 U.S.C. § 362 (the “Order”) denying the motion for relief from the

21 automatic stay filed by GRL, LLC (“GRL”). Case Dkt. 866. On April 2, 2020, GRL filed is

22 Motion to Reconsider Denial of Motion (the “Motion to Reconsider”). Case Dkt. 900. Based on

23 the foregoing, IT IS HEREBY ORDERED THAT:

24            1. Any opposition or responses to the Motion to Reconsider shall be filed and served on
25               GRL no later than May 1, 2020.
26            2. Any replies in support of the Motion to Reconsider shall be filed and served no later
27               than May 8, 2020.
28
Case 9:19-bk-11573-MB       Doc 950 Filed 04/20/20 Entered 04/20/20 14:06:10             Desc
                             Main Document     Page 2 of 2



 1         3. In the event the Court determines that oral argument on the Motion to Reconsider will

 2             be necessary, a further scheduling order will be entered.

 3                                                 ###

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23   Date: April 20, 2020
24

25

26
27

28
                                                      2
